Citation Nr: 0026993	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.

2.  Entitlement to service connection for a left knee 
disorder, including arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

In April 1999, subsequent to his receipt of a statement of 
the case, the veteran withdrew his claim of entitlement to 
service connection for a left knee condition in written 
correspondence.  In September 1999, the veteran indicated, 
again in writing, that he wished to reinstate the claim.  The 
September 1999 correspondence is construed to be a timely 
substantive appeal and the issue is accordingly before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claims of entitlement to service connection for 
ulcerative colitis and left knee disorder, including 
arthritis, are not plausible.


CONCLUSION OF LAW

The claims for service connection for ulcerative colitis and 
left knee disorder, including arthritis, are not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that he was 
treated for a left knee injury, beginning in October 1983.  
He gave a history of hyperextending the left knee in May 1983 
and again hyperextending the same knee in September 1983.  He 
was assessed with a left knee strain.  The veteran initially 
agreed to arthroscopic surgery to rule out medial collateral 
ligament injury, but later postponed surgery.  There is no 
further record of any surgery and a January 1984 treatment 
record shows that the veteran's left knee was stable with 
good rehabilitation.  His service medical records show no 
complaints, findings, treatment or diagnoses with regard to 
any gastrointestinal disorder.

Private treatment records, dating from October 1984 to June 
1990, show that the veteran first complained of diarrhea of 
one week's duration in late October 1984, approximately 2 
weeks following his separation from service.  A November 1984 
upper gastrointestinal series noted some irritability of the 
duodenal bulb suggestive of active inflammation in that area.  
A small bowel X-ray series showed no abnormalities of the 
jejunum or ileum.  He next complained of diarrhea in 
September 1985.  There were no pertinent diagnoses.  A June 
1987 upper gastrointestinal series noted mild mucosal edema 
in the duodenal bulb, but no definite ulceration.  A barium 
enema study of the veteran's colon indicated that the colon 
and terminal ileum were normal.  In an April 1988 treatment 
record, it was noted that the veteran had had off and on 
symptoms of diarrhea approximately every month since his 
training in the service.  The veteran gave a history of 
having diarrhea and gas problems for over four years.  An 
upper and lower gastrointestinal series conducted six months 
before, had indicated an ulcer; however, it was no longer 
present.  The veteran was diagnosed with ulcerative colitis 
at that time.  A July 1988 Oaklawn Hospital record reveals 
that the veteran had been diagnosed with chronic ulcerative 
colitis for approximately one year.  Later treatment records 
show ongoing treatment for flare-ups of the condition.  In 
June 1990, the veteran underwent a total proctocolectomy and 
S-pouch with loop ileostomy for mucosal ulcerative colitis.  
The loop ileostomy was closed in September 1990.

There are no indicated complaints, findings, treatment or 
diagnoses with regard to the veteran's left knee in the 
veteran's post service treatment records.

In August 1998, the veteran submitted statements from his 
wife and a friend.  The friend indicated that he had known 
the veteran since June 1980 and was aware that he had stomach 
problems with frequent bouts of diarrhea since 1984.  He also 
stated that the veteran currently had difficulty walking and 
often limped.  The veteran's wife stated that she had known 
him since 1985 and that he had suffered from chronic diarrhea 
since that time.  She also stated that the veteran had 
arthritis in his large joints, particularly his left knee and 
hip and that he had to use a cane on occasion to assist him 
in walking.

A December 1998 VA general medical examination report notes 
the veteran's history that he overextended his left knee in 
1983 during his military service.  He further stated that he 
began to have frequent loose bowel movements in 1988 and was 
diagnosed with ulcerative colitis.  He eventually underwent a 
subtotal colectomy and a temporary colotomy that was 
subsequently closed.  A clinical examination of his left knee 
was negative for any abnormalities with full range of motion.  
X-ray studies of both knees did show early arthritic changes.  
At the time of the examination, there was no recurrence of 
his ulcerative colitis.

During his September 1999 personal hearing, the veteran 
testified that he had approximately four bouts of diarrhea 
during his active duty service.  These bouts were accompanied 
by low-grade fevers, but not by any weight loss.  The veteran 
stated that he did not seek treatment for his diarrhea at the 
time because he was "a good soldier" and did not seek 
treatment for every complaint.  He testified that he was 
discharged from the service on the 11th of October and was 
seen by a private physician on the 26th of that same month 
for complaints of diarrhea.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999)

Left Knee

A December 1998 VA X-ray study of the left knee revealed 
early degenerative changes. Thus, the first element of a 
well-grounded claim has been met.  There is also data 
reflecting a left knee injury in service.  What is missing, 
however, is the required nexus, establishing that the present 
left knee disability is related to the injury in service.  
There is no evidence that the inservice left knee injury 
resulted in chronic residuals or that there was any 
continuity of any left knee symptoms after his discharge.  
There is no objective evidence of any left knee symptoms, 
including arthritis until the December 1998 VA compensation 
examination, some fourteen years after the veteran's service 
discharge.  The veteran has failed to produce competent 
medical evidence of a nexus between his current left knee 
disorder, including arthritis and his inservice injury; thus 
the second element for a well-grounded claim is absent.  

As noted previously, the veteran is competent to provide 
evidence of visible symptoms, but not competent to provide 
evidence that requires medical knowledge or that involves 
medical causation or a medical diagnosis.  Grottveit, 5 Vet. 
App. at 93; Espiritu 2 Vet. App. at 494.

Ulcerative Colitis

Likewise, although the evidence clearly shows that the 
veteran has had diagnosed ulcerative colitis since 1988, thus 
establishing a present disability for purposes of a well-
grounded claim, there is no objective evidence of any 
complaints, findings or treatment for any such ulcerative 
colitis or any episodes of diarrhea in service.  While the 
veteran has provided medical evidence that he had diarrhea 
within weeks of his discharge from service, and that there 
has been some continuity of symptomatology since that time, 
he has failed to provide any competent medical evidence 
linking his current ulcerative colitis with his service or 
any incident therein.  See Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997); see also Summers v. Gober, No. 00-7019 (Fed. 
Cir. Sept. 1, 2000)(veterans with diseases diagnosed after 
service must still provide competent medical evidence that 
links it to service).  

In this respect, although the April 1988 private physician 
recorded the veteran's history of inservice diarrhea, 
evidence which is simply information recorded by a medical 
examiner unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence."  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Again, the 
Board notes that the veteran is not competent to provide 
evidence that requires medical knowledge or that involves 
medical causation or a medical diagnosis.  Grottveit, 5 Vet. 
App. at 93; Espiritu 2 Vet. App. at 494.

In light of these circumstances, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for ulcerative colitis and left knee disability.  
Therefore, the duty to assist is not triggered and VA has no 
obligation to further develop the veteran's claim.  Epps, 126 
F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois v. Brown, 
5 Vet. App. 136, 140 (1994).


ORDER

Entitlement to service connection for ulcerative colitis is 
denied.

Entitlement to service connection for a left knee disorder, 
including arthritis, is denied.


		
RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals


 

